DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The objection to the specification is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 14, 18, 22, 24, 33-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2015/0350118; hereinafter Yang)

Regarding claim 2, Yang discloses a method for communicating [0005] between a first user and a second user first user ([0160]: Between users/participants), comprising: 
at an electronic device (Figure 1A) including, one or more processors (Comprising 120), memory (Comprising 102), and a touch-sensitive display (Comprising 112), where the electronic device is operated by the first user ([0163]: “...user of device 500...”): 
displaying a communication user interface [0026] for instant messaging [0028]; 
displaying a messaging transcript (Comprising 502 of Figure 5A), between the electronic device (Comprising 500) and one other electronic device operated by a second user ([0161]: Device used by participant 506), within the communication user interface [0026]; 
receiving messaging content from the second user reflecting a desire to initiate a voice call between the one other electronic device and the electronic device ([0177]: Received invitation for voice communication); 
in response to receiving the messaging content to initiate voice calling (Comprising 608 of Figure 6A), and without further input (Device furnishing affordances [0162] precedes user selection [0163]) displaying a voice calling affordance (Comprising 610) within the communication user interface [0026] that, when selected, initiates voice calling with the at least one other electronic device [0178]; and 
in response to receiving a selection of the voice calling affordance, initiating voice calling between the electronic device and the at least one other electronic device [0177].  
Yang does not make an outright statement of the method comprising receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device.  However, please consider the following.
Yang also discloses displaying an affordance for invoking a video call [0178].  Yang’s affordances are predictive, based on received message content (806 of Figure 8).  This is an indirect teaching that messaging content preceding the aforementioned video call affordance, would reflect a desire to initiate a video call between the one other electronic device and the electronic device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yang provides an indirect teaching of the method comprising receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device, in view of the reasoning above.   

Regarding claim 4, Yang discloses the method of claim 2.  Yang discloses the method wherein video-conferencing is between the electronic device and two or more other electronic devices ([0080]: “...between a user and one or more other participants...” conveys two, three or more users/participants).  
Regarding claim 14, Yang discloses an electronic device (Figure 1A), comprising[AltContent: rect]one or more processors (Comprising 120);  
a communications component for communicating between a first user and a second user [0050], where the electronic device is operated by the first user ([0163]: User of device 500); 
memory (Comprising 102 of Figure 1A); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions [0032] for: 
displaying a communication user-interface [0026] for instant messaging [0028]; 
displaying a messaging transcript (Comprising 502 of Figure 5A), between the electronic device (Comprising 500) and one other electronic device operated by a second user ([0161]: Device used by participant 506), within the communication user interface [0026]; 
receiving messaging content from the second user reflecting a desire to initiate a voice call between the one other electronic device and the electronic device ([0177]: Received invitation for voice communication); 
in response to receiving the messaging content corresponding to voice calling (Comprising 608 of Figure 6A), and without further input (Device furnishing affordances [0162] precedes user selection [0163]): 
displaying a voice calling affordance (Comprising 610) from within the communication user-interface [0026] that, when selected, initiates voice calling with the at least one other electronic device [0178]; and 
in response to receiving a first input on the voice calling, initiating voice calling between the electronic device and the at least one other electronic device [0177].  
Yang does not make an outright statement of the device including instructions for receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device.  However, please consider the following.
Yang also discloses displaying an affordance for invoking a video call [0178].  Yang’s affordances are predictive, based on received message content (806 of Figure 8).  This is an indirect teaching that messaging content preceding the aforementioned video call affordance, would reflect a desire to initiate a video call between the one other electronic device and the electronic device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yang provides an indirect teaching of the device including instructions for receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device, in view of the reasoning above.   

Computer readable storage medium claim 18 is rejected as reciting limitations similar to those recited in device claim 14.

Regarding claim 22, Yang discloses a method for communicating [0005] between a first user and a second user ([0160]: Between users/participants), comprising: 
at an electronic device (Figure 1A) including, one or more processors (Comprising 120), memory (Comprising 102), and a touch-sensitive display (Comprising 112), where the electronic device is operated by the first user ([0163]: “...user of device 500...”): 
displaying a communication user interface [0026] for instant messaging [0028]; 
displaying a messaging transcript (Comprising 502 of Figure 5A) in a messaging output area (Occupied by e.g. 504), between the electronic device (Comprising 500) and one other electronic device operated by a second user ([0161]: Device used by participant 506), within the communication user interface [0026], wherein 
the messaging transcript includes messaging content from the second user reflecting a desire to initiate a voice call between the one other electronic device and the electronic device ([0177]: Received invitation for voice communication); 
in response to the second user reflecting the desire to initiate a voice call between the one other electronic device and the electronic device (Comprising 608 of Figure 6A), automatically displaying an affordance for initiating voice call (Device furnishing affordances [0162] precedes user selection [0163]); 
receiving a touch input ([0163]: Selection with touch event) at the affordance (Comprising 610) within the messaging output area of the communication user interface (Area shared with 604, 606, 608) to initiate voice call between the electronic device and the one other electronic device [0178]; and 
in response to receiving the touch input at the affordance within the messaging output area of the communication user interface, and without further input, initiating voice call between the electronic device and the one other electronic device [0177].  
Yang does not make an outright statement of the method comprising receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device.  However, please consider the following.
Yang also discloses displaying an affordance for invoking a video call [0178].  Yang’s affordances are predictive, based on received message content (806 of Figure 8).  This is an indirect teaching that messaging content preceding the aforementioned video call affordance, would reflect a desire to initiate a video call between the one other electronic device and the electronic device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yang provides an indirect teaching of the method comprising receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device, in view of the reasoning above.   

Method claim 24 is rejected as reciting limitations similar to those recited in method claim 4.

Regarding claim 33, Yang discloses the method of claim 22.  Yang discloses the method wherein the touch input is a swipe gesture [0052].  

Regarding claim 34, Yang discloses an electronic device (Figure 1A), comprising 
a touch-sensitive display (Comprising 112); 
one or more processors (Comprising 120); 
a communications component for communicating between a first user and a second user [0050], where the electronic device is operated by the first user ([0163]: User of device 500); 
memory (Comprising 102 of Figure 1A); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions [0032] for: 
displaying a communication user interface [0026] for instant messaging [0028]; 
displaying a messaging transcript (comprising 502 of Figure 5A) in a messaging output area (Occupied by e.g. 504), between the electronic device (Comprising 500) and one other electronic device operated by the second user ([0161]: Device used by participant 506), within the communication user interface [0026], wherein 
the messaging transcript includes messaging content from the second user reflecting a desire to initiate a voice call between the one other electronic device and the electronic device ([0177]: Received invitation for voice communication); 
in response to the second user reflecting the desire to initiate a voice call between the one other electronic device and the electronic device (Comprising 608 of Figure 6A), automatically displaying an affordance for initiating voice call (Device furnishing affordances [0162] precedes user selection [0163]); 
receiving a touch input ([0163]: Selection with touch event) at the affordance (Comprising 610) within the messaging output area of the communication user interface (Area shared with 604, 606, 608) to initiate voice calling between the electronic device and the one other electronic device [0178]; and 
in response to receiving the touch input at the affordance within the messaging output area of the communication user interface, and without further input, initiating voice calling between the electronic device and the one other electronic device [0177].  
Yang does not make an outright statement of the device including instructions for receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device.  However, please consider the following.
Yang also discloses displaying an affordance for invoking a video call [0178].  Yang’s affordances are predictive, based on received message content (806 of Figure 8).  This is an indirect teaching that messaging content preceding the aforementioned video call affordance, would reflect a desire to initiate a video call between the one other electronic device and the electronic device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yang provides an indirect teaching of the device including instructions for receiving messaging content from the second user reflecting a desire to initiate a video-conference between the one other electronic device and the electronic device, in view of the reasoning above.   

Computer readable medium claim 35 is rejected as reciting limitations similar to those recited in device claim 34.

Regarding claim 37, Yang discloses the method of claim 2.  Yang discloses the method wherein the message to initiate video-conferencing (Comprising 608 of Figure 6A) with the one other electronic device is from the one other electronic device (Of 612), and the message is prepared by a user of the at least one other electronic device (Of 612).  

Claims 3, 13, 15, 19, 23, 32, 36, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 2 above, and further in view of Taine et al. (2017/0324784; hereinafter Taine).

Regarding claim 3, Yang discloses the method of claim 2.  
Yang does not explicitly disclose the method wherein initiating video-conferencing comprises displaying within the communication user interface the messaging transcript and video-conferencing content between the electronic device and the at least one other electronic device, wherein at least one of the messaging transcript and the video-conferencing content overlays the other.  
However, Taine’s communication interface [0001] comprises windows (630 of Figure 6B, 650 of Figure 6C) shown positioned away from new chat messages [0077], or in the alternative full-screen display of Figure 5B [0081].  Occupying the whole of the interface with users’ windows is interpreted to form them as overlaying the messaging content, visible in the alternative view of Figure 5A.  This is among the functionality preventing a break in continuity during device use across applications [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method Yang to be modified wherein initiating video-conferencing comprises displaying within the communication user interface the messaging transcript and video-conferencing content between the electronic device and the at least one other electronic device, wherein at least one of the messaging transcript and the video-conferencing content overlays the other, in view of the teaching of Taine, to prevent a break in continuity.  

Regarding claim 13, Yang in view of Taine discloses the method of claim 3.  
Yang does not expressly state the method being provided wherein the video conferencing content covers substantially all of the display. 
 However, Taine’s communication interface [0001] provides overlay windows (Comprising 510 of Figure 5A) in the alternative positions of away from a messaging area [0077] or full-screen (Figure 5B; [0081]).  This is among the functionality preventing a break in continuity during device use across applications [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the video conferencing content covers substantially all of the display, in view of the teaching of Taine, to prevent a break in continuity. 

Device claim 15, computer readable storage medium claim 19, method claim 23, method claim 36 and method claim 39 are rejected as reciting limitations similar to method claim 3.

Method claim 32 is rejected as reciting limitations similar to method claim 13.

Regarding claim 38, Yang discloses the method of claim 22.  
Yang does not explicitly disclose the method including: in response to receiving an input at a video conferencing user interface that is displayed in response to initiating video-conferencing, begin displaying the communication user interface for instant messaging.  
However, Taine’s communication interface comprises, in response to receiving an input at a video conferencing user interface that is displayed in response to initiating video-conferencing ([0081]: “...display of the video stream may default to being...a larger region...” shown in Figure 5B), begin displaying the communication user interface for instant messaging ([0081]: “...request from the client system...resulting in the display of the video stream in the small-overlay-window...” transitioning from the larger display of Figure 5B, to the smaller display of Figure 5A, wherein other interface elements of the messenger application [0073] are made visible).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein as further including: in response to receiving an input at a video conferencing user interface that is displayed in response to initiating video-conferencing, begin displaying the communication user interface for instant messaging, in view of the teaching of Taine, to prevent a break in continuity.  

Claims 5, 6, 16, 17, 20, 21, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Taine as applied to claim 3 above, and further in view of Park et al. (2015/0172584; hereinafter Park; this combination of references herein referred to as YTP).

Regarding claim 5, Yang in view of Taine discloses the method of claim 3.  
Yang in view of Taine does not explicitly disclose the method wherein the messaging transcript overlays the video-conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alterative form of the camera preview screen being expanded to fill the screen (Figure 9), remaining visible behind the message history.  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the messaging transcript overlays the video-conferencing content, in view of the teaching of Park, to enhance the transmission of captured content while engaging a messenger application.  

Regarding claim 6, Yang in view of Taine discloses the method of claim 3.  
Yang in view of Taine does not explicitly disclose the method wherein initiating video conferencing further comprises displaying an input area overlaying at least a portion of the video-conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alternative form of the camera preview screen being expanded to fill the screen (Figure 9), remaining visible behind the message history, having an input area (Comprising TEXT INPUT, SEND and paperclip buttons) overlapping therewith.  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein initiating video conferencing further comprises displaying an input area overlaying at least a portion of the video-conferencing content, to enhance the transmission of captured content while engaging a messenger application.  

Device claims 16, 17 are rejected as reciting limitations similar to those recited in method claims 5, 6, respectively.

Computer readable medium claims 20, 21 are rejected as reciting limitations similar to those recited in method claims 5, 6, respectively.

Method claims 25, 26 are rejected as reciting limitations similar to those recited in method claims 5, 6, respectively.

Claims 7, 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over YTP as applied to claims 6, 5 above, and further in view of Geiger et al. (2017/0054663; hereinafter Geiger; this combination of references hereinafter referred to as YTPG).

Regarding claim 7, YTP discloses the method of claim 6.  
YTP does not explicitly disclose the method wherein the input area includes a virtual keyboard.  
However, Geiger’s mobile device [0001] imports video into a messaging environment ([0054]; Figure 5D).  The subsequent prompt of a keyboard (516 of Figure 5E), by cutting off a portion of the image (341-3 of Figure 5D) visible prior to the prompt of the keyboard, is interpreted to be overlaying the image underneath.  As a modification of cited prior art comprising Park, said image may correspond to the camera preview screen expanded to fill the area of the screen (Figure 9).  This is among the measures ensuring convenience when blending videos with a texting environment [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the input area includes a virtual keyboard, in view of the teaching of Geiger, to ensure convenience when blending video into a texting environment.


Regarding claim 8, YTP discloses the method of claim 5.  
YTP does not explicitly disclose the method wherein the messaging transcript is at least partially transparent to allow the underlying video-conferencing content to be simultaneously viewed.  
In the same field of endeavor, Geiger discloses a mobile device [0001] capturing and importing video into a messaging application ([0054]; Figure 5A).  Message bubbles (Figure 5F: e.g. 343-8...343-10) are formed with a transparency to maintain the visibility of the video underneath [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the messaging transcript is at least partially transparent to allow the underlying video-conferencing content to be simultaneously viewed, in view of the teaching of Geiger, to ensure convenience when blending video into a texting environment.

Method claim 27 is rejected as reciting limitations similar to those recited in method claim 8.

Claims 9, 11, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Taine as applied to claims 3, 9 above, and further in view of Payne (2014/0885334; this combination of references hereinafter referred to as YTK).

Regarding claim 9, Yang in view of Taine discloses the method of claim 3.  Yang discloses the method wherein the messaging transcript includes message bubbles that represent messages sent at different times (Figure 6A: Labeling 608 with “...Just now...” indicative of being most recent among displayed messages; [0177]).
Yang in view of Taine does not explicitly disclose the method wherein each message bubble has a transparent background.  
In the same field of endeavor, Payne discloses the viewing of camera captured content while text messaging [0001] establishing text message bubbles (Figure 3A) as either transparent or semi-transparent to ensure the background remains at least partially visible [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein each message bubble has a transparent background, in view of the teaching of Payne, to ensure the background remains at least partially visible.   

Regarding claim 11, YTK discloses the method of claim 9.  
Yang does not expressly state the method being provided wherein the messaging transcript includes textual information or other visual information that is not transparent.  
However, Payne’s viewing of camera captured content while text messaging [0001] establishes text message bubble (Figure 3A) as either transparent or semi-transparent while the text content therein is opaque to remain legible [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the messaging transcript includes textual information or other visual information that is not transparent, in view of the teaching of Payne, to keep messages’ text legible.   

Method claims 28, 30 are rejected as reciting limitations similar to those recited in method claims 9, 11.

Claims 10, 29 are rejected under 35 U.S.C. 103 as being unpatentable over YTK as applied to claim 9 above, and further in view of Geiger (this combination of references hereinafter referred to as YTKG).

Regarding claim 10, YTK discloses the method of claim 9.  
YTK does not explicitly disclose the method wherein the transparent background has a transparency that is based on the different times the messages were sent.  
However, Geiger’s mobile device [0001] imports video into a messaging environment ([0054]; Figure 5F) wherein older messages are made more transparent [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein the transparent background has a transparency that is based on the different times the messages were sent, in view of the teaching of Geiger, to ensure convenience when blending video into a texting environment. 

Method claim 29 is rejected as reciting limitations similar to those recited in method claim 10.

Claims 12, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Taine as applied to claim 3 above, and further in view of Gottlieb (2013/0191479; this combination of references hereinafter referred to as YTG).

Regarding claim 12, Yang in view of Taine discloses the method of claim 3.  
Yang in view of Taine does not explicitly disclose the method wherein displaying the video-conferencing content includes fading-in the video-conferencing content.  
In the same field of endeavor, Gottlieb manages video communication among a group of people [0002] with an intermediate mode [0012] or comparable representation [0048], from which a transition to a user’s video occurs by being faded in, as a measure to ensure robust communication [0043] corresponding to higher resolution and refresh rate [0012].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Yang to be modified wherein displaying the video-conferencing content includes fading-in the video-conferencing content, in view of the teaching of Gottlieb, to ensure robust communication.  
 
 Method claim 31 is rejected as reciting limitations similar to those recited in method claim 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621